DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed 08/10/2022. Claims 1-20 are currently pending. Claims 1-3, 5-6, 10-11 and 15-17 are amended. Claims 9, 19 and 19 are withdrawn. 
Response to Arguments
Applicant’s arguments, see pg. 7, filed 08/10/2022, with respect to the objection to claim 11 have been fully considered and are persuasive. The objection to claim 11 has been withdrawn. 
Applicant's arguments filed 08/10/2022 regarding claim interpretation under 35 U.S.C 112(f) have been fully considered but they are not persuasive.
Applicant argues that “engagement member” and “user engagement feature” recited in the claims do not invoke 35 U.S.C. 112(f). However, it is the Examiner’s position that recitation of “engagement member” (i.e., member for engagement) in claims 1, 10, and 15 invokes 35 U.S.C. 112(f) since member is a generic placeholder being modified by functional language (i.e., for engagement) and none of claims 1, 10, and 15 recite sufficient structure for performing the function. It is also the Examiner’s position that “user engagement feature” (i.e., feature for user engagement) in claim 3 invokes 35 U.S.C. 112(f) for similar reasons. 
Applicant's arguments filed 08/10/2022 regarding the rejections of claims 1-8 and 10-18 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that neither Wallis (US 2018/0092644) or Mears (US 6136009) show bands spaced apart from one another to allow and engagement member to be positioned within a space between the bands as recited in newly amended claims 1, 10 and 15. The Examiner respectfully disagrees. Mears teaches that the first band (distal most band 110a, see Fig. 5a-5c) is spaced apart from the second band (second most distal band 110) when the engagement member (flanges 116) is positioned between the first and second band to deploy the first band (see Fig. 5b-5c). 
Applicant also argues that Wallis and Mears fail to teach the first and second tubes are biased relative to each other “to expose the first band”. However, it is the Examiner’s position that Mears teaches exposing the first band (110a) to tissue when the first and second tubes (104, 102) are biased relative to each other (see Fig. 5a-5c). Wallis also teaches that the band (600) is exposed to tissue when the first and second tubes (300, 200) are biased relative to each other to deploy the band (see Fig. 6)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“engagement members operable to dispense” in claim 1, “engagement members operable to engage” in claim 10, and “engagement member to engage and deploy” in claim 15. For examination purposes, “engagement member” has been interpreted as “a flange” or any structural equivalent thereof based on the Specification (see [0034]).
“user engagement feature” in claim 3. For examination purposes, “user engagement feature” has been interpreted as “one or more tabs or flanges” or any structural equivalent thereof based on the Specification (see [0030]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 recites the limitation “the band” in line 2 and claim 5 recites the limitation “the band” in lines 7 and 9. This limitation renders the scope of the claims indefinite since it is unclear which band “the band” refers to. For examination purposes, “the band” has been interpreted as “the bands”. Claims 4, 6, 7, and 8 are similarly rejected by virtue of their dependency from claim 3. 
Claim 10 recites the limitation "the first band and the second band" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes "the first band and the second band" has been interpreted as “a first band and a second band”. Claims 11-14 are similarly rejected by virtue of their dependency from claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US 2018/0092644) in view of Mears (US 6136009).
Regarding claims 1 and 5-6 Wallis discloses a medical device (ligation device 5, see Fig. 1-4), comprising: a plunger (the device 5 can have the plunger 900c, see Fig. 21 and [0057]) moveable within a first tube (300) (the plunger is movable in the first tube, see [0007]), the first tube including a band (600) along a first tube distal end; and a second tube (200) for receiving the first tube, the second tube comprising a second tube proximal end (204, see Fig.1) opposite a second tube distal end (206, see Fig. 3), wherein the second tube distal end is used to dispense the band from the first tube in response to axial movement of the first and second tubes relative to one another (band 600 is pushed using the distal end of the tube 200, see [0047] and Fig. 3). 
Wallis fails to disclose a second band spaced proximally from the first band, the second tube distal end includes an engagement member, the engagement member comprising: a fixed end connected with the distal section of the second tube; and a free end extending axially from the fixed end, the free end comprising a flange extending radially towards the first tube; the flange comprising: a sloped surface operable to pass over the band as the first tube distal end and the second tube distal end move axially away to one another; and a planar surface operable to engage the band as the first tube distal end and the second tube distal end move axially towards one another, wherein the free end terminates proximal of a distal most point of the second tube distal end.
Mears, in the same field of art, teaches a medical device (ligation band dispenser 100, see Fig. 5a-5c) having a first tube (104) including a first band (110a) and a second band spaced proximally from the first band (there are a plurality of bands 110 proximal of the distalmost band which are spaced from the first band as it is pushed off the first tube 104, see Fig. 5a-5c) and a second tube (102), wherein the second tube distal end includes an engagement member (flanges 116 meet the limitation of an engagement member which has been interpreted under 35 U.S.C 112(f) as a flange) operable to be positioned in the space between the first band and the second band (the engagement member moves into a space between the distalmost band 110a and the second most distal band 110 to deploy the distalmost band, see Fig. 5b-5c) to dispense the band from the first tube in response to axial movement of the first and second tubes relative to one another (flanges 116 engage the distal-most ligation band when the dispensing member 102 is moved proximally and flanges 116 push the band off the distal end of the inner sleeve 104 when the dispenser 102 is moved distally, see col. 5, lines 44-64 and Fig. 5a-5c), the engagement member (102, see Fig. 7a) comprising: 3a fixed end (see Annotated copy of Fig. 7a); and 4a free end extending axially from the fixed end (see Annotated copy of Fig. 7a), the free end comprising a flange (see Annotated copy of Fig. 7a) 5extending radially inward (Fig. 7a); the flange comprising: 22Attorney Docket No. 8150.0711a sloped surface operable to pass over the band as the first tube distal end and the second 8tube distal end move axially away to one another (the flanges have a sloped surface on the underside of the flat distal end that is operable to pass over a band when the dispenser 102 and the inner sleeve 104 are moved proximally relative to each other, see Fig. 5a-5c and col. 5, lines 44-64 and Fig. 5a-5c); and 9a planar surface operable to engage the band as the first tube distal end and the second 10tube distal end move axially towards one another (the flat surface at the distal end of the flange is operable to engage the band as the dispenser 102 and the inner sleeve 104 are moved distally relative to each other, see col. 5, lines 44-64 and Fig. 5a-5c) and wherein the free end of the engagement member terminates proximal of a distal most point of the second tube distal end (the free end of the engagement member 116 terminates proximal of the distal most point 114 of the dispenser 102, see annotated Fig. 7a). The engagement members allow for only a single ligation band of a plurality of stored ligation bands to be engaged or dispensed at a time (see Mears col. 6, lines 40-48 and Fig. 5a-5c). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical device of Wallis so that it includes a second band spaced proximally from the first band and engagement members as taught by Mears since doing so would allow the device to be used to deploy multiple ligation bands one at a time.

    PNG
    media_image1.png
    597
    456
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Wallis and Mears teaches the medical device of claim 1. Wallis further teaches the plunger (900c, see Fig. 21) comprising: a shaft (see annotated copy of Fig. 21 below) extending between a plunger proximal end a plunger distal end, wherein a first channel (906c) extends through the plunger; and a sealing member (sealing means 904 which may be a sealing ring, see [0009) extending around the shaft, wherein the sealing member engages an inner surface of the first tube (sealing means 904 engages with the inner surface of the first tube, see [0009] and Fig. 2).
Wallis does not expressly disclose that the channel (906c) extends through the distal end of the plunger. However, Wallis further discloses that the location of the channel (906c) is not critical to a successful embodiment ([0057]). It appears that the device of Wallis and Mears would operate equally well with the channel (906c) extending through the distal end of the plunger. Further, Applicant has not disclosed that the claimed location of the channel solves any stated problem or is for any particular purpose, indicating simply that the plunger “may define a first channel” (see Specification [0027]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cause the device of Wallis and Mears to have a channel extending through the distal end of the plunger because it appears to be an arbitrary design consideration which fails to patentably distinguish over the combination of Wallis and Mears.

    PNG
    media_image2.png
    284
    789
    media_image2.png
    Greyscale

Regarding claim 3, the combination of Wallis and Mears teaches the medical device of claim 2. Wallis further teaches the first tube (300, see Fig. 2), comprising: a first section (316), wherein the band extends around an exterior surface of the first section (the band 600 extends around an exterior surface of the first section 316, see Fig. 2-3 and [0043]); and a second section (318) connected to the first section, wherein the second section includes a user engagement feature (handle 402 meets the limitation of a user engagement feature which has been interpreted under 35 U.S.C. 112(f) as a one or more tabs or flanges), wherein the sealing member is disposed within the second section (the sealing member is disposed within the second section 318, see [0041] and Fig. 2), and wherein a first diameter of the first section is less than a second diameter of the second section (the diameter of the first section 316 is less than the diameter of the second section 318, see Fig. 2).
Regarding claim 4, the combination of Wallis and Mears teaches the medical device of claim 3. Wallis further teaches the second tube including a distal section connected with a proximal section (second tube distal section 216 is connected with the second tube proximal section 218, see Fig. 2), wherein the proximal section extends around the second section of the first tube (the proximal section 218 extends around the second section 318 of the first tube, see Fig. 2), and wherein the distal section extends around the first section of the first tube (the distal section 216 extends around the first section 316 of the first tube, see Fig. 2).  
Regarding claims 7 and 8, the combination of Wallis and Mears teaches the medical device of claim 5. Mears further teaches that the engagement member further comprising one or more additional engagement members (116, see Fig. 7a). The combination of Wallis and Mears fails to teach the engagement member and the one or more additional engagement members are separated from one another by a slot.
Mears teaches a second embodiment of a second tube (402, see Fig. 7d) which has engagement members (416), separated from one another by slots (spaces between each flange 416) that extend axially along the second tube (402). Wallis further teaches that the engagement member embodiment of Fig. 7d provides an advantage over the embodiment of Fig. 7a since it allows “a full range of distal and proximal movement” (see col. 6, line 62 - col. 7, line 13). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wallis and Mears to have the second engagement member configuration as taught by Mears since doing so would allow for a full range of distal and proximal movement when operating the device to deploy a ligation band.
Regarding claims 10 and 12-13, Wallis discloses a ligator (ligation device 5, see Fig. 1-4), comprising: a plunger (400) disposed within a first tube (300), the first tube including a single band (600) surrounding a first tube distal end (the band 600 is at the distal end of tube 300, see Fig. 3); and a second tube (200) for receiving the first tube, the second tube comprising a second tube proximal (204, see Fig. 1) end opposite a second tube distal end (206, see Fig. 3), wherein the second tube distal end is operable to engage and deploy a ligation band from the first tube in response to axial movement of the first tube relative to the second tube (band 600 is pushed using the distal end of the tube 200, see [0047] and Fig. 3). 
Wallis fails to teach a plurality of bands surrounding the first tube distal end, spaced apart from one another and the second tube including a plurality of engagement members operable to be positioned in the space between a first band and a second band to engage and deploy each of the plurality of bands from the first tube independently of one another in response to axial movement of the first tube relative to the second tube, each of the plurality of engagement members comprising: a fixed end connected with a distal section of the second tube; and a free end extending axially from the fixed end; wherein the free end comprises a flange extending radially towards the first tube; and wherein the flange comprises: a sloped surface operable to pass over the plurality of bands as the first tube distal end and the second tube distal end move axially away to one another; and a planar surface operable to engage the plurality of bands as the first tube distal end and the second tube distal end move axially towards one another, and wherein the free end terminates proximal of a distal most point of the second tube distal end.
Mears teaches a medical device (ligation band dispenser 100, see Fig. 5a-5c) having an first tube (104) having a plurality of bands (110) spaced apart from one another (the bands are spaced apart as they are deployed independently of one another, see Fig. 5a-5c) and a second tube (102), wherein the second tube distal end includes a plurality of engagement members (flanges 116 meet the limitation of an engagement member which has been interpreted under 35 U.S.C 112(f) as a flange) operable to be positioned in the space between a first band and a second band to deploy each band band from the first tube in response to axial movement of the first and second tubes relative to one another (flanges 116 engage the distal-most ligation band 110a in the space between the distalmost band and the second most distal band 110 when the dispensing member 102 is moved proximally and flanges 116 push the distalmost band 110a off the distal end of the inner sleeve 104, see col. 5, lines 44-64 and Fig. 5a-5c), the engagement member (102, see Fig. 7a), each of the plurality of engagement members comprise: a fixed end (see Annotated copy of Fig. 7a); and a free end extending axially from the fixed end (see Annotated copy of Fig. 7a), the free end comprising a flange (see Annotated copy of Fig. 7a) extending radially inward (Fig. 7a); the flange comprising: a sloped surface operable to pass over the band as the first tube distal end and the second tube distal end move axially away to one another (the flanges have a sloped surface on the underside of the flat distal end that is operable to pass over a band when the dispenser 102 and the inner sleeve 104 are moved proximally relative to each other, see Fig. 5a-5c and col. 5, lines 44-64 and Fig. 5a-5c); and a planar surface operable to engage the band as the first tube distal end and the second tube distal end move axially towards one another (the flat surface at the distal end of the flange is operable to engage the band as the dispenser 102 and the inner sleeve 104 are moved distally relative to each other, see col. 5, lines 44-64 and Fig. 5a-5c) and wherein the free end terminates proximal of a distal most point of the second tube distal end (the free end of the engagement member 116 terminates proximal of the distal most point 114 of the dispenser 102, see annotated Fig. 7a). The engagement members allow for only a single ligation band of a plurality of stored ligation bands to be engaged or dispensed at a time (see Mears col. 6, lines 40-48 and Fig. 5a-5c). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second tube of Wallis so that it includes a plurality of ligation bands spaced apart from one another and engagement members as taught by Mears since doing so would allow the device to be used to deploy multiple ligation bands one at a time.
Regarding claim 11, the combination of Wallis and Mears teaches the ligator of claim 10. Wallis further teaches the plunger (400, see Fig. 2) comprising: a shaft (405) extending between a plunger proximal end (408) a plunger distal end (406); and a seal (sealing ring 404) extending around the shaft, wherein the sealing member engages an inner surface of the first tube to create a vacuum within the first tube (sealing ring 404 engages and inner surface of the first tube 300, see [0041]).
Regarding claim 14, the combination of Wallis and Mears teaches the ligator of claim 10. The combination of Wallis and Mears fails to teach a slot provided through the second tube distal end, the slot separating two adjacent engagement members of the plurality of engagement members. 
Mears teaches a second embodiment of a second tube (402, see Fig. 7d) which has engagement members (416), separated from one another by slots (spaces between each flange 416). Wallis further teaches that the engagement member embodiment of Fig. 7d provides an advantage over the embodiment of Fig. 7a since it allows “a full range of distal and proximal movement” (see col. 6, line 62 - col. 7, line 13). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wallis and Mears to have the second engagement member configuration as taught by Mears since doing so would allow for a full range of distal and proximal movement when operating the device to deploy a ligation band.
Regarding claim 15-18, Wallis discloses a method, comprising: actuating a plunger disposed within a first tube to draw a target tissue into the first tube (plunger 400 is disposed within first tube 300 and moving the plunger proximally causes tissue to be drawn into the first tube 300, see Fig. 2 and [0041]), the first tube including a band along a first tube distal end (band 600 is at the distal end of the first tube 300, see Fig. 3); providing a second tube around the first tube (the second tube 200 is around the first tube 300, see Fig. 2), the second tube comprising a second tube proximal end (204) opposite a second tube distal end (206, see Fig. 3); and biasing the first and second tubes relative to one another to cause the engagement member to engage and deploy the band from the first tube distal end (moving the second tube 200 distally, deploys the ligation band 600, see [0043]). 
Wallis fails to teach a second band spaced proximally from the first band; the second tube includes an engagement member; biasing the first and second tubes relative to each another to expose the first band and to cause the engagement member to move into the space between the first band and the second band; and biasing the first and second tubes relative to each other to cause the engagement member to move distally with respect to the second band; biasing the second tube in a first axial direction towards a first tube proximal end of the first tube until a flange of the second tube passes over the first band and into the space between the first band and the second band; and biasing the second tube in a second axial direction away from the first tube proximal end until a planar surface of the flange engages a proximal side of the first band and deploys the first band; biasing the second tube in the first axial direction towards the first tube proximal end of the first tube to expose the second band and to cause the engagement member to be positioned proximal to the second band; and biasing the second tube in the second axial direction away from the first tube proximal end to move the second band distally to deploy the second band; and providing a protection region at the second tube distal end, wherein the protection region is located between the engagement member and a distal most point of the second tube distal end to protect a free end of the engagement member as the second tube is inserted into a patient.
Mears teaches a method of ligating tissue comprising a first tube (104, see Fig. 5a-5c and col. 5, lines 44-64) including a first band (110a) and a second band spaced proximally from the first band (there are a plurality of bands 110 proximal of the distalmost band 110a which are spaced from the first band as it is pushed off the first tube 104, see Fig. 5a-5c) and a second tube (102) around the first tube, wherein the second tube includes and an engagement member (flanges 116 meet the limitation of an engagement member which has been interpreted under 35 U.S.C 112(f) as a flange) and biasing the first and second tubes relative to one another to expose the first band and to cause the engagement member to move into the space between the first band and the second band to deploy the first band from the first tube distal end (biasing the dispenser 102 and the tube 104 relative to each other causes the flanges 116 to move into the space between the first band 110a and second band to deploy the first band 110a which exposes the first band to tissue, see col. 5, lines 44-64 and Fig. 5a-5c), biasing the first and second tubes relative to each other to cause the engagement member to move distally with respect to the second band to deploy the first band from the first tube (biasing the dispenser 102 distally relative to tube 104 causes the flanges 116 to move distally relative to the second band as the first band is deployed, see Fig. 5a-5c). The method further comprises: biasing the second tube in a first axial direction towards a first tube proximal end of the first tube until a flange of the second tube passes over the first band and into the space between the first band and the second band (the dispenser 102 is pulled proximally until the flange 116 is proximal of the first band 110a, see col. 5, lines 44-64 and Fig. 5a-5c); and biasing the second tube in a second axial direction away from the first tube proximal end until a planar surface of the flange engages and deploys the first band (the dispenser 102 is pushed distally until planar surface of the flanges 116 deploy the first band 110a, see col. 5, lines 44-64 and Fig. 5a-5c). The method further comprises biasing the second tube in the first axial direction towards the first tube proximal end of the first tube to expose the second band and to cause the engagement member to be positioned proximal to the second band; and biasing the second tube in the second axial direction away from the first tube proximal end to move the second band distally to deploy the second band (the sequence of steps for deploying a ligation band can be repeated if desired to deploy additional ligation bands, see col. 5, lines 44-64). The method further comprises providing a protection region (shoulder 114) at the second tube distal end, wherein the protection region is located between the engagement member and a distal most point of the second tube distal end (the shoulder 114 is located between a distal most point of the dispenser 102 and the flange 116, see Fig. 7a) to protect a free end of the engagement member as the second tube is inserted into a patient. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and medical device of Wallis to include a second band spaced proximally from the first band and an engagement member as taught by Mears since doing so would allow the device to be used to be deploy multiple ligation bands one at a time (see Mears col. 6, lines 40-48).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        /KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771